DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-178077, filed on 09/15/2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite because it is not clear whether the content in the parentheses is positively recited. For the purpose of further examination the claim will be interpreted as a film of the Sn or Sn alloy plated article is low alpha grade Sn or Sn alloy plating film having less than 0.01 counts/hr/cm2. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obata et al. (US 2003/0150743 A1).
Considering claims 1, 3, 4, 6, 8 and 9 Obata discloses method of producing an article for solder bonding, the method comprising preparation of an electrolytic Sn or Sn alloy plating solution for forming a plated article for solder bonding, at least comprising: 	a sulfur-based compound (2,2'-dithiodianiline), which is a disulfide compound (Formula B) where R2 is (IV) [0104]; 	an Sn salt (tin sulfamate) [0104]; one or more types of acids, organic acid (Sulfosuccinic acid) [0104]; and 	a surfactant (3 g/L of polyoxyethylene-α-naphthol (number of moles of EO added: 10), which is a nonionic surfactant) [0104].

Considering claim 2, Obata discloses a ratio of concentration of the sulfur-based compound, Sn of the Sn salt (12 g/L), the acid (212 g/L), and the surfactant (3 g/L) is 12:212:3 [0104], which is 1:17.7:0.25, which is within the claimed range of 1: 0.2 to 700: 1 to 3000: 0.01 to 1000 by weight ratio.

Considering claims 5 and 10, Obata discloses the plating solution further comprises In salt (Indium sulfamate) [0104].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obata et al. as applied to claim 6 above.
Considering claim 7, Obata is silent as to a film of the Sn or Sn alloy plated article is low alpha grade Sn or Sn alloy plating film having less than 0.01 counts/hr/cm2. The instant specification explains that alpha grade is proportional to the content of lead in the tin alloy, as illustrated in Fig.2 (see instant PGPub [0083]). 
Obata teaches that lead-free soldering materials are known and desirable from the perspective environmental pollution, however from the perspective of solderability of the tin alloy films a small addition of lead gives the best results ([0004] and [0005]). Therefore, in cases where time of soldering is not critical by environmental concern is of importance one would use the soldering composition without 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a film of the Sn or Sn alloy plated article with low alpha grade Sn or Sn alloy plating film having less than 0.01 counts/hr/cm2, because Obata discloses a film without lead, which is produced from a plating solution composition as claimed and one would expect to have similar content of lead in the composition from raw tin salt in presence of 2,2'-dithiodianiline to that of the instant invention. The plating composition without addition of lead salt would be selected in instances where environmental concerns are of more importance then soldiering time, such as for example in children toys etc. Similar content of lead would result in similar level of alpha grade Sn or Sn alloy plating film having less than 0.01 counts/hr/cm2, as explained in the instant PGPub [0083] and Fig. 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666.  The examiner can normally be reached on M-F: 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WOJCIECH HASKE/Examiner, Art Unit 1794